USCA11 Case: 18-13998     Date Filed: 07/12/2021     Page: 1 of 18



                                                            [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13998
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:18-cv-00275-RH-CAS


ZOLTAN BARATI,

                                                             Plaintiff – Appellant,

                                   versus

FLORIDA ATTORNEY GENERAL,
MOTOROLA SOLUTIONS, INC.,

                                                          Defendants – Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (July 12, 2021)

Before WILSON, LAGOA, and TJOFLAT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 18-13998       Date Filed: 07/12/2021    Page: 2 of 18



      Plaintiff Zoltan Barati filed a complaint asserting various constitutional and

civil rights claims against the Florida Attorney General and Motorola Solutions,

Inc., in relation to the Attorney General’s dismissal of the plaintiff’s state-court qui

tam action against Motorola. The District Court dismissed the case, and we affirm.

                                           I.

                                          A.

      According to the complaint, Motorola had a contract with the State of

Florida to produce an automated fingerprint identification system (“AFIS”) for the

Florida Department of Law Enforcement. See State v. Barati (Barati I), 150 So. 3d

810, 811 (Fla. 1st Dist. Ct. App. 2014). The plaintiff is a former Motorola

employee who was involved in technical quality control and contract compliance

for the project. The complaint alleges that the AFIS system failed to meet various

contract requirements with regard to accuracy, processing speed, and other factors;

for instance, the contract called for 99.9% accuracy but the product performed with

only 99% accuracy. The system also necessitated millions of dollars’ worth of

maintenance and technical support to “keep it on life support.” Despite this,

Motorola “claimed full compliance [with] the State requirements of the AFIS

product for payment.” The plaintiff raised his concerns about the alleged

deficiencies through Motorola’s internal complaint process. Later, following the



                                           2
         USCA11 Case: 18-13998       Date Filed: 07/12/2021   Page: 3 of 18



transfer of the relevant Motorola division to another company, the plaintiff’s

employment was terminated.

      In 2009, the plaintiff brought a qui tam action against Motorola in state court

under the Florida False Claims Act (“FCA”), Florida Statutes § 68.081 et seq. The

case eventually resulted in two opinions from the First District Court of Appeal

(“DCA”) in connection with the State’s subsequent dismissal of the action, one of

which provides the following background information:

             The Florida False Claims Act authorizes a private person or the
      State to initiate a civil action against a person or company who
      knowingly presents a false claim to the State for payment. . . . The qui
      tam complaint is filed under seal and is not immediately served on the
      defendant, so that the Department of Legal Affairs, on behalf of the
      State, may investigate the allegations made in the complaint and
      decide if it wishes to become a party to the action. . . .
             After being served a copy of [Barati’s] qui tam complaint and
      relevant materials, the State of Florida conducted an investigation,
      pursuant to section 68.083(3), Florida Statutes. The State declined to
      join the qui tam action, which Barati thereafter prosecuted for
      approximately three and a half years.
Barati I, 150 So. 3d at 811-12. According to the complaint, the plaintiff conducted

discovery in the state-court case and successfully defended against a motion to

dismiss. The case was scheduled for trial. However, as the complaint also

explains, the project manager for the Department of Law Enforcement filed an

affidavit in February 2013 stating that he was pleased with the AFIS product. The

complaint asserts that the project manager’s affidavit contained a number of



                                          3
         USCA11 Case: 18-13998        Date Filed: 07/12/2021    Page: 4 of 18



inaccuracies or inconsistencies with Department “cabinet documents” showing that

the system was inadequate.

      In July 2013, the Attorney General filed a notice of voluntary dismissal of

the qui tam action pursuant to § 68.084(2)(a) of the FCA. See Barati I, 150 So. 3d

at 812. This section provided that the State “may voluntarily dismiss the action

notwithstanding the objections of the person initiating the action.” Fla. Stat. §

68.084(2)(a) (2009); see Barati v. State (Barati II), 198 So. 3d 69, 73 n.2 (Fla. 1st

Dist. Ct. App. 2016). The plaintiff contested whether the notice of dismissal was

automatically effective on the ground that the State had not intervened in the action

and that a relator should be provided an opportunity to challenge such a dismissal.

Barati II, 198 So. 3d at 71. The state trial court ruled that it had been divested of

jurisdiction by the notice of dismissal, and the First DCA affirmed, holding as a

matter of first impression that “the Attorney General’s decision to terminate the

litigation is unlimited by statute.” Id. at 71-72, 78, 85. The Florida Supreme Court

declined to grant review, Barati v. State, No. SC16-834, 2016 WL 4429843 (Fla.

Aug. 22, 2016), and the United States Supreme Court denied certiorari, Barati v.

Florida, 137 S. Ct. 1085 (2017).

      The plaintiff also alleges that the Attorney General acted in concert with

Motorola and that the defendants “conspired to dismiss the Qui Tam case.” This is

shown, according to the complaint, by Motorola’s seeking a longer time for the

                                           4
          USCA11 Case: 18-13998        Date Filed: 07/12/2021    Page: 5 of 18



scheduled trial in the state trial court, filing an amicus brief at the First DCA that

allegedly contained false statements and claimed that the plaintiff’s case was

frivolous, and giving donations “to candidates and committees helping to reelect

Florida Department officials.”

      Furthermore, the plaintiff states that he was harmed as a consequence of the

defendants’ actions. In particular, the plaintiff suffered limited employment

opportunities “because of the exposure of [the plaintiff as a] whistleblower,” and

apparently also on account of statements by Motorola to the press depicting the

plaintiff’s case as meritless. As a result, he became impoverished and was forced

to sell his home by the threat of foreclosure, ultimately taking refuge with family

outside of the United States.

                                           B.

      The plaintiff, proceeding pro se, filed this case in the District Court for the

Northern District of Florida in 2018. His complaint, as amended, asserts thirteen

counts, the first nine under the Due Process Clause or other Fourteenth

Amendment provisions and the others under federal civil rights statutes.

      A number of counts allege violations of substantive and procedural due

process or raise related concepts of “rational basis test omission” or an “arbitrary

and capricious” government action. Count V alleges the deprivation of a “vested



                                           5
          USCA11 Case: 18-13998        Date Filed: 07/12/2021     Page: 6 of 18



property interest . . . without due process,” and count VI alleges a deprivation of

the plaintiff’s “liberty, the right to contract to engage in any of the common

occupation[s] in life, a right to establish a home in the United States.” In addition,

count III asserts an equal protection violation in which the plaintiff was “singled

out for adverse, irrational government action.” And count IX alleges, among other

things, that the plaintiff’s “privileges and immunities are abridged.”

       Count X is brought under 42 U.S.C. § 1985(2) and alleges a “[c]onspiracy to

interfere with civil rights,” and in particular a conspiracy “to deter . . . the relator as

a witness . . . from attending and testifying” in his state court suit. Count XI

invokes § 1985(3) and alleges a deprivation of rights or privileges and an act in

furtherance of a conspiracy “whereby another is injured in his person, liberty, or

property, or deprived of having and exercising any right or privilege of a citizen of

the United States.” Finally, counts XII and XIII assert claims under 42 U.S.C. §

1983, including an allegation that the Florida Attorney General conspired or acted

in concert with Motorola to injure the plaintiff and impede his lawsuit.

       As remedies, the plaintiff seeks declaratory relief, compensatory damages

for “measurable monetary loss” due to the forced sale of the plaintiff’s home and

other losses in the amount of $1,927,761, compensatory damages for “loss of

reputation,” emotional distress, and associated harms in the amount of $9,000,000,

and punitive damages. The plaintiff also requests “an injunction to reinstate the

                                            6
           USCA11 Case: 18-13998         Date Filed: 07/12/2021     Page: 7 of 18



scheduled Qui Tam trial” and an injunction requiring the government to comply

with the Fourteenth Amendment, apparently by showing a rational basis before

dismissing a qui tam action.

       The plaintiff’s complaint was screened in the District Court in accordance

with 28 U.S.C. § 1915(e)(2) as the plaintiff was proceeding in forma pauperis.

The Magistrate Judge recommended dismissal, and the plaintiff filed objections to

the report and recommendation. The District Court then dismissed the case for

lack of jurisdiction based on the Rooker-Feldman1 doctrine.

                                             II.

       “[T]his Court may affirm the judgment of the district court on any ground

supported by the record, regardless of whether that ground was relied upon or even

considered by the district court.” Kernel Recs. Oy v. Mosley, 694 F.3d 1294, 1309

(11th Cir. 2012). We affirm the dismissal because the plaintiff’s complaint failed

to state a claim upon which relief may be granted.

       At the core of the plaintiff’s case is the assertion that the Attorney General’s

dismissal of his qui tam suit deprived him of a vested property interest, which

could be construed as alleging a violation of the Takings Clause. However, a qui



       1
        See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84, 125 S. Ct.
1517, 1521-22 (2005).


                                              7
          USCA11 Case: 18-13998        Date Filed: 07/12/2021    Page: 8 of 18



tam action under the Florida FCA that has not concluded in a final judgment does

not constitute a vested property right belonging to the relator. Under Florida law,

as explained by the First DCA, “[t]he Legislature is the sole authority of all rights

granted private relators to file and litigate qui tam actions.” Barati II, 198 So. 3d at

77. The Attorney General, rather than the relator, is the real party in interest in

such an action and holds the substantive right to maintain or dismiss the suit, which

is brought in the name of the State. Id. at 81-82, 84. “[T]he relator is and always

remains an assignee of the State’s substantive right to prosecute a qui tam action,

albeit an assignee with some procedural prerogatives strictly defined by positive

law and in no manner arising out of a common law or constitutional substantive

ground.” Id. at 81. In short, insofar as the qui tam suit is considered property, see

id. at 82, it is the property of the State and not the relator. Likewise, “[i]n the

analogous context of the [federal] False Claims Act, courts long ago rejected the

argument that a constitutional protected property right vests upon initiating suit,”

and “it is of no moment that [the relator] expended effort and resources in filing

and pursuing the complaint.” Rogers v. Tristar Prods., Inc., 559 F. App’x 1042,

1045 (Fed. Cir. 2012). There is hence no violation of the Takings Clause.

      The plaintiff’s due process claims fail for similar reasons. “The

requirements of procedural due process apply only to the deprivation of interests

encompassed by the Fourteenth Amendment’s protection of liberty and property.”


                                            8
          USCA11 Case: 18-13998        Date Filed: 07/12/2021    Page: 9 of 18



Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 569, 92 S. Ct. 2701, 2705

(1972). The complaint does not identify any government action taken by the State

that has deprived the plaintiff of a protected interest in liberty or property.

      With respect to property, while the Due Process Clause encompasses a

broader range of property interests than those protected by the Takings Clause, see

Corn v. City of Lauderdale Lakes, 95 F.3d 1066, 1075 (11th Cir. 1996), an interest

can be considered property for due process purposes only if a person has “a

legitimate claim of entitlement to it,” Roth, 408 U.S. at 577, 92 S. Ct. at 2709.

Property interests are created and defined “by existing rules or understandings that

stem from an independent source such as state law” and that “support claims of

entitlement.” Id. In Roth, for instance, the Supreme Court considered the claim

that a professor at a state university had a property interest in the renewal of his

contract. The terms of his appointment, which “created and defined” his interest in

employment, had no renewal provision, and there was no other state statute or

university policy that secured a claim to renewal; hence, the Court held that the

professor lacked a cognizable property interest in re-employment. Id. at 578, 92 S.

Ct. at 2709-10. Here, likewise, any interest that the plaintiff had in the qui tam

action was created and defined by the Florida FCA, which expressly provided that

the State “may voluntarily dismiss the action notwithstanding the objections of the

person initiating the action.” Fla. Stat. § 68.084(2)(a) (2009). “[T]here is no


                                            9
            USCA11 Case: 18-13998     Date Filed: 07/12/2021    Page: 10 of 18



common-law right for a relator to file a qui tam action,” Barati II, 198 So. 3d at 76,

and the facts alleged in the complaint provide no basis for inferring the existence

of any other rule or understanding that would secure a claim to continuation of the

suit following the State’s dismissal. Hence, the plaintiff did not have a legitimate

claim of entitlement to prosecution of the qui tam action once the Attorney General

dismissed it, and the State’s action did not deprive him of a protected property

interest.

       With respect to liberty, there is clearly no freestanding liberty interest in

maintaining a qui tam suit. The plaintiff alleges that the State deprived him of his

liberty by infringing on his “right to contract to engage in any of the common

occupation[s] in life” and “right to establish a home in the United States.” The law

recognizes the liberty of persons to engage in “the common occupations of life”

and to “establish a home and bring up children.” Roth, 408 U.S. at 572, 92 S. Ct.

at 2707 (quoting Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626

(1923)). However, the plaintiff has identified no action by which the State has

deprived him of any such liberty interest. The State did not restrain the plaintiff

from engaging in any occupation or contracting for any form of employment, and

it did not compel him to leave the country. The complaint therefore fails to state

any claim of a violation of procedural due process.




                                           10
           USCA11 Case: 18-13998           Date Filed: 07/12/2021        Page: 11 of 18



       Substantive due process, on the other hand, primarily protects “fundamental”

rights, though the analysis differs somewhat for executive action and legislative

action. McKinney v. Pate, 20 F.3d 1550, 1556, 1557 n.9 (11th Cir. 1994) (en

banc). There is nothing in this case to suggest that any fundamental right is

implicated; in fact, the complaint states that it concerns a “non-fundamental

right.” 2 As we have held, “fundamental rights in the constitutional sense do not

include ‘state-created rights,’” Hillcrest Prop., LLP v. Pasco Cnty., 915 F.3d 1292,

1297 (11th Cir. 2019) (quoting McKinney, 20 F.3d at 1560), and the purely

statutory right to prosecute a suit under the FCA is certainly state-created. Hence,

in regard to the executive action of dismissing the plaintiff’s qui tam suit, there can

be no substantive due process claim. McKinney, 20 F.3d at 1556 (“[A]reas in

which substantive rights are created only by state law . . . are not subject to

substantive due process protection under the Due Process Clause because



       2
          The complaint also mentions “access to court at a meaningful time.” To the extent that
the complaint raises a substantive due process claim based on the fundamental right of access to
courts, see Tennessee v. Lane, 541 U.S. 509, 533-34, 124 S. Ct. 1978, 1994 (2004), that claim
would be without merit. An access to courts claim requires identification of a “nonfrivolous,
arguable” “underlying cause of action” which the defendant’s conduct prevented or is preventing
the plaintiff from effectively pursuing. Christopher v. Harbury, 536 U.S. 403, 414-15, 122 S. Ct.
2179, 2186-87 (2002) (internal quotation marks omitted). Here, the plaintiff can no longer
pursue his qui tam action against Motorola. In virtue of the State’s dismissal of that suit,
however, the plaintiff now has no cause of action against Motorola that could serve as the
requisite underlying claim. The dismissal did not simply prevent litigation of an existing cause
of action but rather eliminated the plaintiff’s cause of action in its entirety. In particular, the
right to bring the suit belongs to the State, with the relator being only an assignee, Barati II, 198
So. 3d at 81, and when the State filed the dismissal notice it effectively withdrew the assignment
of the action to the plaintiff.


                                                 11
           USCA11 Case: 18-13998           Date Filed: 07/12/2021       Page: 12 of 18



‘substantive due process rights are created only by the Constitution.’” (quoting

Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 229, 106 S. Ct. 507, 515 (1985)

(Powell, J., concurring))); Hillcrest, 915 F.3d at 1293, 1302. 3 In regard to

legislative action, under substantive due process a statute not implicating a

fundamental right is subject to rational basis review. Kentner v. City of Sanibel,

750 F.3d 1274, 1279-80 (11th Cir. 2014); TRM Inc. v. United States, 52 F.3d 941,

945-46 (11th Cir. 1995). To the extent, then, that the complaint challenges the

constitutionality of the FCA provision allowing for dismissal by the State

notwithstanding a relator’s objection, substantive due process requires that this

statute bear a rational relation to a legitimate governmental end. TRM, 52 F.3d at

946. This test is easily satisfied here. The statutory provision directly advances

the State’s interest in maintaining control of suits in which the State is the real

party in interest and which aid in discharging the State’s responsibility to safeguard

the public purse against fraud and other unlawful practices. Cf. Barati II, at 78-80

(discussing separation-of-powers considerations). Since it is the State that is




       3
          Under an alternative standard, substantive due process protects against executive action
that is constitutionally arbitrary in that it “shocks the conscience.” Cnty. of Sacramento v. Lewis,
523 U.S. 833, 846-47, 118 S. Ct. 1708, 1716-17 (1998). Insofar as this formulation requires
further analysis, this high standard clearly is not met here. As explained below in our discussion
of equal protection, there are rational bases on which the State could have dismissed the
plaintiff’s suit.


                                                12
         USCA11 Case: 18-13998       Date Filed: 07/12/2021    Page: 13 of 18



wronged by an assertedly false claim, the State has the right to choose what

response should or should not be taken toward the party responsible.

      We turn now to the plaintiff’s equal protection claim. The complaint does

not allege that the State discriminated against the plaintiff on account of any

general characteristic such as race or nationality or membership in any social

group; instead, the plaintiff simply alleges that he was “singled out” in an

“arbitrary” and “irrational” fashion. The complaint thus seeks to raise what is

known as a class-of-one equal protection claim, of the kind recognized in Village

of Willowbrook v. Olech, 528 U.S. 562, 120 S. Ct. 1073 (2000) (per curiam). A

government action challenged under a class-of-one theory is reviewed to determine

whether there is a rational basis for any differential treatment of similarly situated

persons. Engquist v. Oregon Dep’t of Agr., 553 U.S. 591, 602, 128 S. Ct. 2146,

2153 (2008). The class-of-one equal protection theory, however, does not apply to

all forms of government action. The Supreme Court in Engquist held that it did

not apply to public employment decisions, reasoning that the employment context

“by [its] nature involve[s] discretionary decisionmaking based on a vast array of

subjective, individualized assessments.” Id. at 603, 128 S. Ct. at 2154. We have

likewise found the class-of-one theory inapplicable to a state agency’s action of

placing a credit union in conservatorship, on the ground that the agency’s decision

was a discretionary one, of a “complex and multidimensional” character, for which


                                          13
         USCA11 Case: 18-13998       Date Filed: 07/12/2021   Page: 14 of 18



it needed to “be able to take into account all of the relevant facts and circumstances

of the individual cases before it.” Carruth v. Bentley, 942 F.3d 1047, 1058 (11th

Cir. 2019). The Attorney General’s decision to dismiss a qui tam lawsuit is also an

essentially discretionary determination that, for the same basic reasons as those

comprehended in the notion of prosecutorial discretion, requires consideration of a

complex set of facts pertinent to each individual case. Hence, we do not think that

the dismissal decision is subject to a class-of-one equal protection challenge.

      Furthermore, even if the class-of-one theory were applicable in this context,

the decision to dismiss the plaintiff’s qui tam action would pass the rational basis

test. All that is necessary is that there be some conceivable reason supporting the

government action. See Leib v. Hillsborough Cnty. Pub. Transp. Comm’n, 558

F.3d 1301, 1306 (11th Cir. 2009). Such bases for the State’s dismissal of the

plaintiff’s suit can be seen from the complaint. The case was set for, but had not

yet proceeded to, trial. The government might have needed to devote resources to

monitoring the trial that it avoided expending by dismissing the suit. Cf. Swift v.

United States, 318 F.3d 250, 254 (D.C. Cir. 2003). Importantly, there are

testimonial disputes in the case as to whether the AFIS system performed

adequately, since the complaint itself indicates that the State’s project manager

stated in an affidavit that he was pleased with the system. Indeed, the complaint

discloses a number of specific disagreements between the plaintiff’s and the


                                          14
         USCA11 Case: 18-13998        Date Filed: 07/12/2021    Page: 15 of 18



project manager’s positions concerning the contractor selection process, the

applicable quality standards for the product, and any need for warranty work. The

complaint also asserts that the State decided to repurchase an additional AFIS

system from the company to which the relevant Motorola division was transferred,

suggesting that the State may be continuing to work with the same entity or the

same people that the plaintiff’s suit alleged to be responsible for fraud. These

conflicts in the evidence or its interpretation, as well as the possible need for an

ongoing working relationship with those involved, are rational bases for the State

to exercise its discretion to discontinue a false claims action and not seek to impose

penalties on a contractor. If the State’s officials think that a contractor’s product is

satisfactory or that it would be unwarranted or disadvantageous to allow

prosecution of a qui tam suit brought in its name, it is the State’s prerogative to

dismiss the action in accordance with the statute. The plaintiff’s equal protection

claim therefore must fail.

      Count IX of the complaint appears to allege a violation of the Privileges or

Immunities Clause of the Fourteenth Amendment. This claim is unfounded. We

are aware of no authority for the proposition that the privileges or immunities of a

citizen of the United States encompass a right to maintain a qui tam action

notwithstanding the State’s statutorily authorized decision to dismiss it. Cf. Saenz




                                           15
           USCA11 Case: 18-13998          Date Filed: 07/12/2021      Page: 16 of 18



v. Roe, 526 U.S. 489, 502-04, 119 S. Ct. 1518, 1526-27 (1999) (right to travel);

The Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 74-81 (1872).

       Finally, the last four counts in the complaint allege violations of 42 U.S.C. §

1985(2)-(3) and § 1983. Count X alleges a conspiracy to “deter . . . the relator as a

witness . . . from attending and testifying during the due co[u]rse of justice” in the

scheduled trial or a scheduled motion hearing in his qui tam suit. The first clause

of § 1985(2) imposes liability on persons who conspire to deter a witness “in any

court of the United States” from attending or testifying in a proceeding in that

court. A state court is not a “court of the United States” within the meaning of this

provision, Seeley v. Bhd. of Painters, 308 F.2d 52, 58 (5th Cir. 1962),4 and

therefore this clause is inapplicable here; in addition, the scheduled trial and

motion hearing were lawfully canceled when the state trial court ruled that it was

divested of jurisdiction over the case. The second clause of § 1985(2) imposes

liability on persons who “conspire for the purpose of impeding, hindering,

obstructing, or defeating, in any manner, the due course of justice in any State”

with intent to deny a citizen the equal protection of the laws or injure a citizen for

enforcing rights to the equal protection of the laws. No claim is stated under this

clause either. The State’s dismissal of the plaintiff’s qui tam action in accordance


       4
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.


                                               16
         USCA11 Case: 18-13998       Date Filed: 07/12/2021    Page: 17 of 18



with the terms of the statute under which it was brought does not, on the facts of

the complaint, constitute obstruction of justice. A claim under this clause also

requires that the conspiracy involve a racial or otherwise class-based

discriminatory animus, Bradt v. Smith, 634 F.2d 796, 801 (5th Cir. Unit A Jan.

1981); see Kush v. Rutledge, 460 U.S. 719, 722-23, 725-26, 103 S. Ct. 1483, 1485-

88 (1983), and no such animus is alleged here.

      Count XI invokes § 1985(3) and alleges a “[d]epriv[ation] . . . of right[s] or

privileges” in connection with a conspiracy causing injury or a deprivation of a

right or privilege. Section 1985(3), in relevant part, proscribes conspiracies “for

the purpose of depriving, either directly or indirectly, any person or class of

persons of the equal protection of the laws, or of equal privileges and immunities

under the laws,” or for the purpose of preventing or hindering state authorities

from securing the equal protection of the laws. This count fails to state a claim

because this part of § 1985(3) again requires a racial or class-based animus not

present in this case. Bradt, 634 F.2d at 801. The remaining two counts in the

complaint are brought under § 1983, which imposes liability on persons who,

under color of state law, deprive any person of “any rights, privileges, or

immunities secured by the Constitution and laws.” Section 1983 requires a

deprivation of a right secured by federal law. Bradt, 634 F.2d at 799. As shown

by our discussion of all the preceding counts, the complaint fails to state any claim


                                          17
          USCA11 Case: 18-13998       Date Filed: 07/12/2021   Page: 18 of 18



for the violation of any federal right, and therefore the § 1983 claims must fail as

well.

        The claims in this case are “wholly insubstantial and frivolous” such that

they do not rise to the level of warranting the exercise of jurisdiction by a federal

court. Bell v. Hood, 327 U.S. 678, 682-83, 66 S. Ct. 773, 776 (1946); Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89, 118 S. Ct. 1003, 1010 (1998). The

District Court was accordingly right to dismiss the case for lack of jurisdiction.

        AFFIRMED.




                                          18